TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00617-CV






Thomas C. Retzlaff, Appellant



v.



Arumdbhai Jivandhai Patel, aka Arvin Patel and aka Randy Simmon; Rajendra


Gandhi, aka Roger Gandhi; Michelle Rodriquez; Danita E. Fisher, aka


Danita E. Thurston; Ellen L. Hays; and Zenith Insurance Company, Appellees







FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT


NO. 159,388-C, HONORABLE RICK MORRIS, JUDGE PRESIDING







PER CURIAM


		Appellant Thomas Retzlaff sought to appeal a trial court order by posting an appeal bond
listing his wife as surety.  On January 30, 1997, this Court held that an individual may not serve as a surety
for his or her spouse on an appeal bond where the individual does not claim ownership of separate property
sufficient to cover the bond.  See Retzlaff v. Patel, No. 03-96-00617-CV (Tex. App.--Austin Jan. 30,
1997, no writ) (not designated for publication).  We allowed  Retzlaff an opportunity to file an amended
bond listing a proper surety.  The bond should have been filed by February 14, 1997.  No  amended bond
has been filed to date.

		This Court has no jurisdiction in the absence of a proper perfecting instrument. Davies v.
Massey, 561 S.W.2d 799, 801 (Tex. 1978).   Accordingly, we dismiss the appeal on our own motion. 
Tex. R. App. P. 60(a)(2).  We also dismiss appellee Zenith Insurance Company's motion to dismiss for
want of prosecution and Retzlaff's motion for extension of time to file the record.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Appeal Dismissed for Want of Jurisdiction

Filed:   March 6, 1997

Do Not Publish